 



Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement ("Agreement") is made and entered into effective this
2nd day of July, 2012, by and between NTN Buzztime, Inc., a Delaware corporation
(the "Company"), and JABAM, Inc. (“JABAM”) on the following terms and
conditions:

 

RECITALS

 

A. The Company desires to retain JABAM to provide certain services to the
Company, all on the terms specifically described herein.

 

B. JABAM desires to perform such services by assigning Jeff Berg as the
Consultant, and make his experience and expertise available to the Company, all
on the terms specifically described herein.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

1.             Engagement. The Company hereby engages JABAM to provide the
Services (as defined below) to the Company, and JABAM hereby accepts such
engagement, all on the terms and conditions specifically described herein.

 

2.             Term.

 

2.1. The term of this Agreement shall commence on July 2, 2012 (the "Effective
Date") and, unless earlier terminated in accordance with Section 7 shall expire
on December 31, 2012.

 

3.             Scope of Service. In exchange for the compensation set forth in
Section 3, Consultant shall serve the Company as its Interim Chief Executive
Officer (the “CEO”) and shall have the powers, duties and obligations of
management typically vested in the office of the CEO, of a corporation, subject
to the directives of the Company’s Board of Directors (the “Board”) and the
corporate policies of the Company as they are in effect and as amended from time
to time throughout the period of the agreement (including, without limitation,
the Company’s business conduct and ethics policies). Specifically, the CEO will
work closely with the Board and senior management to launch and execute the
overall strategic and operational direction for the Company. Moreover, the CEO
will establish responsibilities and procedures for attaining objectives and
reviews of operations and financial statements to evaluate achievement of those
objectives. During the period of the agreement, Consultant shall report to the
Board. Consultant shall not, without the prior written consent of the Company,
subcontract, delegate or otherwise engage or permit any third party to perform
any portion of the Services.

 

4.             Service Fee. As full and complete compensation for Consultant's
provision of the Services, the Company shall pay JABAM, Inc. a fee ("Service
Fee") in the amount of $8,250 per month in arrears (pro rated if necessary)
payable on or before the 15th of each month, with the first payment due on
August 15, 2012 for services rendered from July 2, 2012 through July 31, 2012.
In connection with performing the Services, Consultant is authorized to incur on
behalf and for the benefit of, and shall be reimbursed by, the Company for
reasonable business expenses, provided that such expenses are substantiated in
accordance with the Company's policies.

 

 
 

5.             No Other Benefits. Consultant is an independent contractor of the
Company and as such is not entitled to any benefits, or to participate in any
insurance plan or other fringe benefit program, that the Company may make
available or furnish to its employees.

 

6.             Relationship of the Parties. Notwithstanding any provision
hereof, for all purposes of this Agreement, Consultant shall be and act as an
independent contractor and not as an employee, partner, joint venturer or agent
of the Company. Consultant shall not have authority to act on behalf of or to
represent or bind the Company in any manner. Consultant is an independent
contractor and is engaged to render professional services only and any payments
made by the Company to Consultant are compensation solely for such services
rendered. Consultant is solely responsible for all taxes, withholdings and other
statutory or contractual obligations of any sort. Consultant agrees to defend,
indemnify and hold the Company harmless from any and all claims, damages,
liability, attorneys' fees and expenses on account of (i) an alleged failure by
Consultant to satisfy any such obligations or any other obligation (under this
Agreement or otherwise) or (ii) any other action or inaction of Consultant.

 

7.             Termination. Either party may terminate this Agreement for any
reason upon at least 30 days prior written notice. If the Company terminates
this Agreement, upon receipt of the Company's written notice of termination,
unless stated to the contrary in such notice, Consultant shall immediately cease
performing any of the Services. If this Agreement is terminated pursuant to this
Section 7, the Company's sole liability to Consultant shall be payment of that
portion of the Service Fee earned through the date of termination set forth in
the notice of termination, less any payments previously made to Consultant. If
the Company paid any Service Fee to Consultant in advance, Consultant agrees to
return to the Company any amount of the Service Fee to which Consultant it not
entitled as a result of the termination of this Agreement.

 

8.             Confidentiality and Proprietary Rights. Consultant hereby
acknowledges that in performing the Services he will make use of, acquire and
add to confidential information of a special and unique nature and value
relating to the Company and its strategic plans and financial operations,
including, without limitation, all information, data, plans, strategies, ideas,
documents and all other business, professional or proprietary information of the
Company, whether related to the performance of the Services or not. Consultant
further recognizes and acknowledges that all such confidential information is
the exclusive property of the Company, is material and confidential, and is
critical to the successful conduct of the business of the Company. Consultant
hereby covenants and agrees that he will use confidential information for the
benefit of the Company only and shall not at any time, directly or indirectly,
without the Company's prior written consent, divulge, reveal or communicate any
confidential information to any person, firm, corporation or entity whatsoever,
or use any confidential information for any reason other than the performance of
the Services and not for his own benefit or for the benefit of others.
Confidential information does not include any information which has become
publicly and widely known and made generally available through no wrongful act
of Consultant or of others who were under confidentiality obligations as to the
information involved. All reports, plans, documents and other confidential
information furnished to Consultant by the Company shall be returned upon
completion of the Services to be performed hereunder.

 

9.             Injunctive Relief. Consultant acknowledges that Consultant's
breach of the covenants contained in Section 8 would cause irreparable injury to
the Company and agrees that in the event of any such breach, the Company shall
be entitled to seek temporary, preliminary and permanent injunctive relief
without the necessity of proving actual damages or posting any bond or other
security.

 

2

 

10.            Agreement to Arbitrate. Any controversy arising out of or
relating to this Agreement, the enforcement or interpretation of this Agreement,
or because of an alleged breach, default or misrepresentation in connection with
any of the provisions of this Agreement, shall be submitted to arbitration in
San Diego County, California, before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc. or its successor ("JAMS"), or if JAMS
is no longer able to supply the arbitrator, such arbitrator shall be selected
from the American Arbitration Association; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. In no event shall the request for arbitration be
made after the date when institution of legal or equitable proceedings based on
such claims would be barred by the applicable statute of limitations. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures, subject to the following: the arbitrator shall
permit adequate discovery and is empowered to award all remedies otherwise
available in a court of competent jurisdiction (including injunctive relief as
contemplated by Section 9 or otherwise); and the arbitrator shall issue an award
in writing and state the essential findings and conclusions on which the award
is based. Judgment on the award may be entered in any court having jurisdiction.
The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this section. If either party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be awarded its reasonable
attorneys' fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding to be paid for by the
non-prevailing party.

 

11.           Miscellaneous Provisions. The following provisions shall apply to
this Agreement:

 

11.1 Survival. Sections 8 ("Confidentiality and Proprietary Rights"), 9
("Injunctive Relief"), 10 ("Agreement to Arbitrate"), and 11 ("Miscellaneous
Provisions") of this Agreement shall survive the termination of this Agreement.

 

11.2 Further Acts. Each party agrees to perform any further acts and to execute
and deliver any further documents reasonably necessary or proper to carry out
the intent of this Agreement.

 

11.3 Time. Time is of the essence with respect to all provisions of this
Agreement.

 

11.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and Consultant concerning the subject matter hereof and supersedes
any prior agreements between the parties concerning said subject matter. This
Agreement may not be modified or amended except by writing signed by both
parties.

 

11.5 Assignment. The respective rights and obligations of Consultant shall not
be assignable. Subject to such restriction on assignment, this Agreement shall
be binding upon and inure to the benefit of each party and its successors and
assigns.

 

11.6 Choice of Law. This Agreement shall be deemed to be a contract under the
laws of the State of California and for all purposes shall be construed and
enforced in accordance with the internal laws of said state without regard to
the principals of conflicts of law.

 

3

 

 

11.7 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement.

 

11.8 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed one original.
Facsimile and electronic (i.e., PDF) signatures shall be as effective as
original signatures.

 

11.9 No Waiver. No waiver of any breach or default hereunder shall be considered
valid unless in writing, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

(Signature Page Follows)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

IN WITNESS THEREOF, the parties hereto have each executed or cased to be
executed this Agreement as of the date first written above.

 



   

Company:

 

 

JABAM, Inc., a Delaware corporation   NTN Buzztime, Inc., a Delaware corporation
      /s/ Jeff Berg   /s/ Kendra Berger By:  Jeff Berg   By: Kendra Berger Its: 
President  

Its: Chief Financial Officer

 



 

 

 

 

 

 

 

 

 

 

 

 

5



 

 

 

